DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is in response to the application filed on 12/8/2020.
3.	The IDSs submitted on 12/8/2020 and 10/01/2021 are considered and entered.
4.	Claims 1-20 are pending.

Allowable Subject Matter
5.	Claims 1-13 and 20 are allowed. 
6.	The following is an examiner’s statement of reasons for allowance: The examiner didn’t find the limitations of at least independent claims 1 and 20 as arranged in the claims. Prior art searches were made on 11/19/2021 but failed to produce any relevant results. Thus, claims 1-13 and 20 are allowed.


Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 14-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Independent claim 14 recites a “A machine-readable storage medium” and the Specification of the Instant published application at [0057] defines the machine-readable storage medium broadly and does not exclude transitory propagating signals, which are non-statutory subject matter. The examiner recommends adding “A non-transitory” in front of -- machine-readable storage medium -- to overcomes the present 35 U.S.C. § 101 rejection.
  
CONCLUSION

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060287098 A1 System and method for gaming-content configuration and management system
US 20100099491 A1 POST CERTIFICATION METERING FOR DIVERSE GAME MACHINES
US 20090143128 A1 PROVIDING CENTRALIZED SERVICES TO GAME OPERATORS
US 20090124350 A1 PLAYER BONUS CHOICE
 US 20090131165 A1 is directed to PHYSICAL FEEDBACK CHANNEL FOR ENTERTAINMENT OR GAMING ENVIRONMENTS.
US 7149978 B1 Methods for managing host adapter settings.

9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173